Case 20-21595-GLT          Doc 446 Filed 03/31/21 Entered 03/31/21 13:06:07 Desc Main
                                  Document      Page 1 of 6             FILED
                                                                         3/31/21 12:43 pm
                                                                        CLERK
                                                                        U.S. BANKRUPTCY
                       IN THE UNITED STATES BANKRUPTCY COURT            COURT - :'3$
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                               ) Case No. 20-21595-GLT
                                                      ) Chapter 11
 Majestic Hills, LLC,                                 ) Related Dkt. Nos. 10, 12, 298, 300, 302,
                                                      ) 304, 307, 309, 316, 318, 320, 322, 324,
                                                      ) 326, 328, 330, 332, 334, 424, 440 and 445
                                                      )
                         Debtor.                      ) Document No.

                      ORDER SETTING CASE MANAGEMENT DEADLINES

         On March 25, 2021, the Court conducted a Status Conference via Zoom video

 conference to discuss Case Management Issues after the termination of the mediation.

 For reasons stated on the record it is hereby ORDERED, ADJUDGED, and DECREED

 that the following deadlines shall be imposed:

                 1.      The Debtor shall file an Amended Plan and Disclosure Statement on

 or before April 27, 2021.

                 2.      The Mutual Benefit and Westfield Motions1 will be held in abeyance

 pending the filing of the Amended Plan and Disclosure Statement. Any and all deadlines

 currently pending that are related to these Motions, including but not limited to the

 deadline for the Official Committee of Unsecured Creditors to file a response, other

 parties to file supplemental responses, and for the Debtor, Westfield Insurance Company,

 Mutual Benefit Insurance Company, or any other party to the Agreements to file any

 replies, are suspended. The Court will enter a separate scheduling order imposing such


 1       See Debtor’s Motion for an Order (i) Approving the Assumption of the Settlement Agreement and
 Release Between the Debtor and Mutual Benefit Insurance Company, (ii) Approving the Sale of Certain
 Insurance Policies, and (iii) Issuing an Injunction Pursuant to the Sale of Certain Insurance Policies [Dkt.
 No. 10] and Debtor’s Motion for an Order (i) Approving the Assumption of the Settlement Agreement and
 Release Between the Debtor and Westfield Insurance Company, (ii) Approving the Sale of Certain
 Insurance Policies, and (iii) Issuing an Injunction Pursuant to the Sale of Certain Insurance Policies [Dkt.
 No. 12]
Case 20-21595-GLT           Doc 446      Filed 03/31/21 Entered 03/31/21 13:06:07                   Desc Main
                                        Document      Page 2 of 6



 deadlines at the appropriate time after the Amended Plan and Disclosure Statement have

 been filed.

                  3.      The Objections to Claims filed against NVR, Inc. d/b/a Ryan Homes

 [Dkt. No. 332] and North Strabane Township [Dkt. No. 334] shall proceed as to the legal

 issues presented against the claims only. Any remaining factual issues will be addressed

 at a future hearing. NVR, Inc. d/b/a Ryan Homes and North Strabane Township shall file

 a Response on or before April 8, 2021. A hearing on these Objections will be held on

 May 7, 2021 at 10:00 a.m. via Zoom video conference. Parties or counsel of record who

 intend to participate in the hearing shall make arrangements as directed by Judge

 Taddonio’s            Modified           Procedures             for         Remote             Participation

 (http://www.pawb.uscourts.gov/judge-taddonio-video-conference-hearing-information)

 no later than 4:00 p.m. on the business day prior to the hearing.

                  4.      All other pending Objections to Claims2, including any applicable

 response deadlines, shall be held in abeyance pending further order of court. The

 suspension of these claims objections is based on the expectation that claims estimation

 will be unnecessary, but without prejudice to pursuing estimation during the plan process.




 2        Including but not limited to: (1) Objection to Claim of Christopher Phillips and Elizabeth Phillips at
 Claim No. 4 [Dkt. No. 298]; (2) Objection to Claim of Douglas and Suzanne Grimes at Claim No. 2 [Dkt. No.
 300]; (3) Objection to Claim of Rajiv Bhatt and Namrata Bhatt at Claim No. 12 [Dkt. No. 302]; (4) Objection
 to Claim of Jeffrey Swarek and Christine Swarek at Claim No. 5 [Dkt. No. 304]; (5) Objection to Claim of
 Jeanne Hecht at Claim No. 10 [Dkt. No. 307]; (6) Objection to Claim of Brian Sanders and Jessica Sanders
 at Claim No. 13 [Dkt. No. 309]; (7) Objection to Claim of Strnisha Excavation, Inc. at Claim No. 1 [Dkt. No.
 316]; (8) Objection to Claim of Morris Knowles & Associates, Inc. at Claim No. 3 [Dkt. No. 318]; (9) Objection
 to Claim of Parkridge Development, LLC at Claim No. 6 [Dkt. No. 320]; (10) Objection to Claim of The
 Gateway Engineers, Inc. at Claim No. 7 [Dkt. No. 322]; (11) Objection to Claim of Alton Industries, Inc. at
 Claim No. 11 [Dkt. No. 324]; Objection to Claim of Pennsylvania Soil & Rock at Claim No. 14 [Dkt. No. 326];
 (12) Objection to Claim of Majestic Hills Homeowners Associations, Inc. at Claim No. 16 [Dkt. No. 328]; and
 (13) Objection to Claim of Mark Brashear, P.E. at Claim No. 9 [Dkt. No. 330].
Case 20-21595-GLT          Doc 446      Filed 03/31/21 Entered 03/31/21 13:06:07                  Desc Main
                                       Document      Page 3 of 6



                 5.       Subject to further court order, the Adversary Proceedings3 remain

 stayed through the plan objection deadline.

                 6.       The NVR Motion4 will proceed as scheduled. All responses deadlines

 and hearing dates remain as previously scheduled.

                 7.       The Court shall schedule a further status conference on the

 Objections to Claims and Adversary Proceedings in 75 days from the entry of this Order.



        March 31, 2021
 Date: __________________                                  By the Court:



                                                           Honorable
                                                            onorabl
                                                                  blle G
                                                                  b    Gr
                                                                       Gregory
                                                                         regory L. Taddonio
                                                                                   Taddonio
                                                            nited Sta
                                                           United  t te
                                                                      t s Bankruptcy Court
                                                                  States

 CONSENTED TO BY:


 /s/ Donald R. Calaiaro
 Donald R. Calaiaro, Esq. PA I.D. No. 27538
 CALAIARO VALENCIK
 938 Penn Avenue, Suite 501
 Pittsburgh, PA 15222-3708
 (412) 232-0930
 dcalaiaro@c-vlaw.com
 Counsel for Majestic Hills, LLC




 3       The Adversary Proceedings include the following: (1) 20-02084-GLT, NVR, Inc. d/b/a Ryan Homes
 v. Majestic Hills, LLC, et al.; (2) 20-02088-GLT, Grimes et al. v. Majestic Hills, LLC et al.; (3) 20-02089-
 GLT, Phillips et al. v. Majestic Hills, LLC et al.; (4) 20-02090-GLT, Phillips et al. v. NVR, Inc. d/b/a Ryan
 Homes et al.; (5) 20-02091-GLT, Hecht v. Majestic Hills, LLC et al.; (6) 20-02092-GLT, Swarek et al. v.
 Majestic Hills, LLC et al.; (7) 20-02093-GLT, Sanders et al. v. NVR, Inc. d/b/a Ryan Homes et al.; (8) 20-
 02094-GLT, North Strabane Township v. Majestic Hills, LLC et al.; and (9) 20-02112-GLT, Mutual Benefit
 Insurance Company et al. v. Majestic Hills, LLC et al..

 4        See Amended Motion of NVR, Inc. and North Strabane Township for Entry of an Order (A)
 Scheduling a Hearing on Debtor’s Motion for an Order (I) Approving the Assumption of the Settlement
 Agreement and Release Between the Debtor and Mutual Benefit Insurance Company, (II) Approving the
 Sale of Certain Insurance Policies, and (III) Issuing an Injunction Pursuant to the Sale of Certain Insurance
 Policies; (B) Declaring that Non-Debtors Are Not Entitled To Releases; and (C) Requiring the Settlement
 Amount Be Paid Directly to Homeowners. [Dkt. No. 431].
Case 20-21595-GLT      Doc 446    Filed 03/31/21 Entered 03/31/21 13:06:07   Desc Main
                                 Document      Page 4 of 6


 /s/ John M. Steiner
 John M. Steiner, Esq. (PA ID 79390)
 jsteiner@leechtishman.com
 525 William Penn Place, 28th Floor
 Pittsburgh, Pennsylvania 15219
 (412) 261-1600
 Counsel to the Official Committee of Unsecured
 Creditors of Majestic Hills, LLC

 /s/ Russell D. Giancola
 Russell D. Giancola Pa. I.D. No. 200058
 Porter Wright Morris & Arthur LLP
 6 PPG Place, Third Floor
 Pittsburgh, PA 15222
 (412) 235-4500
 rgiancola@porterwright.com
 Counsel for NVR, Inc. d/b/a Ryan Homes
 and North Strabane Township

 /s/ Henri Marcel
 Henri Marcel, Esquire
 Identification No.: 84066
 1601 Market Street, Suite 3400
 Philadelphia, PA 19103-2301
 (215) 587-9400/ (215) 587-9456 – FAX
 hmarcel@dmvlawfirm.com
 Counsel for Pennsylvania Soil and Rock
 Incorporated & Mark Brashear

 /s/ Robert A. Arcovio
 Robert A. Arcovio, Esquire PA I.D. No. 30649
 rarcovio@margolisedelstein.com
 Henry W. Oliver Building, Suite 1100
 535 Smithfield Street
 Pittsburgh, PA 15222
 Main: 412-281-4256
 Direct: 412-355-4998
 Fax: 412-642-2380
 Counsel for Alton Industries, Inc.

 /s/ Catherine S. Loeffler
 Catherine S. Loeffler PA ID No. 311667
 loefflercs@hh-law.com
 Houston Harbaugh, P.C.
 Three Gateway Center
 401 Liberty Avenue, 22nd Floor
 Pittsburgh, PA 15222
 (412) 281-5060
 Counsel for Creditor, Morris Knowles &
 Associates, Inc.
Case 20-21595-GLT       Doc 446     Filed 03/31/21 Entered 03/31/21 13:06:07   Desc Main
                                   Document      Page 5 of 6


 /s/ Paul K. Geer
 Paul K. Geer, Esquire PA ID #27675
 DiBella Geer McAllister & Best, P.C.
 20 Stanwix Street, 11th Floor
 Pittsburgh, PA 15222
 pgeer@dgmblaw.com
 (412) 261-2900
 Counsel for Strnisha Excavation, Inc.

 /s/ Mark Reilly
 Mark Reilly, Esquire PA ID #53549
 710 Fifth Avenue, Suite 2000
 Pittsburgh, PA 15219
 mark@pioneerls.com
 412-208-3000
 Counsel for Gateway Engineers

 /s/ William J. Moorhead
 William J. Moorhead, Esquire PA ID: 52761
 Buchanan Ingersoll & Rooney PC
 Union Trust Building
 501 Grant Street, Suite 200
 Pittsburgh, PA 15219
 Telephone: (412) 562-8800
 Fax: (412) 562-1041
 Counsel for Parkridge Development LLC

 /s/ Jacob C. Cohn
 Jacob C. Cohn, Esquire PA ID#54139
 Gordon & Rees, LLP.
 Three Logan Square
 1717 Arch St, Suite 610
 Philadelphia, PA 19103
 jcohn@gordonrees.com
 215-717-4004
 Counsel for Mutual Benefit Insurance Company

 /s/ Dennis Chow
 Dennis Chow, Esquire PA ID #311166
 Fowler Hirtzel McNulty & Spaulding, LLP
 2000 Market Street, Suite 550
 Philadelphia, PA 19103
 dchow@fhmslaw.com
 267-457-4570
 Counsel for Westfield Insurance Company

 /s/ Jamie Lenzi
 Jamie Lenzi, Esquire PA ID#51865
 Cipriani & Werner
 650 Washington Road, Suite 700
Case 20-21595-GLT       Doc 446     Filed 03/31/21 Entered 03/31/21 13:06:07   Desc Main
                                   Document      Page 6 of 6


 Pittsburgh, PA 15228
 jlenzi@c-wlaw.com
 412-563-2500
 Counsel for Majestic Hills HOA

 /s/ Brandon B. Rothey
 Brandon B. Rothey, Esquire Pa. I.D. #313591
 bbr@muslaw.com
 535 Smithfield Street, Suite 1300
 Pittsburgh, Pennsylvania 15222-2315
 TEL: (412) 456-2800
 FAX: (412) 456-2864
 Counsel for Douglas E. Grimes and Suzanne M. Grimes

 /s/ Douglas R. Nolin
 Douglas R. Nolin, Esquire PA ID #42213
 Peacock Keller, LLP
 95 West Beau Street, Suite 600
 Washington, PA 15301
 Doug.Nolin@peacockkeller.com
 724-222-4520
 Counsel for Jeanne E. Hecht

 /s/ Ryan J. Cooney
 Ryan J. Cooney, Esq. PA ID #319213
 Robert O Lampl Law Office
 223 Fourth Avenue, 4th Floor
 Pittsburgh, PA 15222
 rcooney@lampllaw.com
 (412) 392-0330
 Counsel for Christopher and Elizabeth Phillips

 /s/ John Barton Cromer
 John Barton Cromer, Esq. PA ID #66773
 Burke Cromer Cremonese
 517 Court Place
 Pittsburgh, PA 15219
 jcromer@bccattorneys.com
 412-904-3360
 Counsel for Jeffrey and Christine Swarek

 /s/ Brian L. Greenert
 Brian L. Greenert, Esq. PA ID #321210
 Department of Environmental Protection
 400 Waterfront Drive
 Pittsburgh, PA 15222
 bgreenert@pa.gov
 (412) 442-4256
 Counsel for Commonwealth of Pennsylvania,
 Department of Environmental Protection
